Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/09/2021 ("09-09-21 OA"), the Applicant (i) amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 22 and the intervening claim 21 and then canceled claims 21 and 22, (ii) amended the independent claim 8 to include the previously-indicated allowable subject matter of claim 10 and then canceled claim 10 and (iii) amended claim 4 on 10/29/2021. 
Currently, claims 1-9, 11-14 and 23-26 are pending. 

Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on 10/29/2021 ("10-29-21 IDS") after the 09-09-21 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 10-29-21 IDS is in compliance and is being considered by the examiner.
Before the 09-09-21 OA was mailed, the examiner did consider the IDS submitted on 03/09/2020 ("03-09-20 IDS"), but the 03-09-20 IDS as signed and dated did not accompany the 09-09-21 OA. Thus, the 03-09-20 IDS as signed and dated is accompanying this Notice of Allowance.

Response to Arguments
Applicant's amendments to claims 4 and 8 have overcome the 35 U.S.C. 112(b) rejection of claims 4 and 11 set forth on page 3 under line item number 1 of the 09-09-21 OA.
Applicant’s amendments to the independent claims 1 and 8 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 5-9, 12-14, 25 and 26 as being anticipated by Wang set forth starting on page 3 under line item number 2 of the 09-09-21 OA.
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 5-7, 21, 23 and 24 as being anticipated by Huang set forth starting on page 9 under line item number 3 of the 09-09-21 OA.
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(2) rejection of claims 1, 3 and 4 as being anticipated by Lambert set forth starting on page 12 under line item number 4 of the 09-09-21 OA.

Allowable Subject Matter
Claims 1-9, 11-14 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable subject matter of claim 22 and the intervening claim 21 set forth on page 14 under line item number 5 of the 09-09-21 OA.
Claims 2-7 and 23-26 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 8 is allowed, because the independent claim 8 has been amended to include the limitations of the previously-indicated allowable subject matter of claim 10 set forth on page 14 under line item number 5 of the 09-09-21 OA.
Claims 9 and 11-14 are allowed, because they depend from the allowed independent claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 November 2021